PER CURIAM
Defendant was convicted of possession of a weapon by an inmate and was sentenced to 36 months of incarceration and 24 months of post-prison supervision. The trial court also imposed a $200 fine and $1,019 in court-appointed attorney fees. On appeal, defendant challenges only the imposition of the attorney fees, arguing that the trial court plainly erred by imposing those fees when the record is silent as to defendant’s ability to pay them. See ORS 151.505(3); ORS 161.665(4). The state concedes that the court plainly erred in that respect. We agree with the state and, for the reasons expressed in State v. Coverstone, 260 Or App 714, 716-17, 320 P3d 670 (2014), exercise our discretion to correct the error.
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.